department of the treasur internal_revenue_service washington d c vil -4945 date mar _- tk op ev contact person xxxxxxx d numbér xxxxxxx telephone number xxxxxxxx employer_identification_number key district_office a i n i o u dear sir this is in response to your letter dated date requesting certain rulings under sec_507 sec_4941 sec_4942 and sec_4945 of the internal_revenue_code the code x is a private_foundation described in sec_509 of the code the internal_revenue_service recognized x as exempt from federal_income_tax under sec_501 c of the code z is a private_foundation described in sec_509 of the code the internal_revenue_service recognized z as exempt from federal_income_tax under sec_501 c of the code the board_of trustees of x approved the plan of separation the plan providing z was established by a one of the trustees and co-chairperson of x the for the reorganization of x pursuant to the plan x will transfer one-half of its investment_assets to z purpose of the transfer is to allow both x and z which will be chaired by a to pursue separate grantmaking strategies some of the existing directors of x including a will resign from x and serve only as directors of z one remaining director of x will appoint all new directors as a result x and z will have at some point after the closing of the plan different directors x has excess qualifying distributions of a certain amount after receiving a favorable letter from the service and consents from the appropriate state officials and court x intends to transfer one-half of the net investment_assets to z you have requested the following rulings that the transfer of assets contemplated in the plan will not be a voluntary termination of x's private_foundation_status that no termination_tax will be assessed under sec_507 of the code that the transfer of assets contemplated in the plan will be a transaction described in sec_507 of the code that z will succeed to one-half of x’s aggregate tax_benefit under part il subchapter_f chapter of the code and the accompanying regulations including one-half of any excess qualifying_distribution carryover of x as of date that the contemplated transaction will not be considered self-dealing under sec_4941 of the code and that the contemplated transaction will not be a taxable_expenditure under sec_4945 of the code nor will x be required to exercise expenditure_responsibility over the assets transferred to z sec_507 of the code provides that an organization's status as a private_foundation shall be terminated if- the organization notifies the service of its intent to terminate such status or the organization engages in willful and repeated acts giving rise to liability for tax under chapter of the code if there is a sec_507 termination of private_foundation_status sec_507 imposes a termination_tax equal to the lower_of the aggregate tax_benefit received by the terminating foundation or the net asset value of the terminating foundation sec_507 of the code provides that in the case of a transfer of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment the transferee foundation shall not be treated as a newly created organization for purposes of sec_507 sec_4941 of the code imposes an excise_tax on private_foundations for self- dealing which includes but is not limited to the transfer of assets between a foundation and a disqualified_person -- sec_4945 of the code imposes an excise_tax for taxable_expenditures including grants to organizations not qualified under sec_509 of the ‘ ode unless expenditure_responsibility is exercised sec_1_507-4 b of the income_tax regulations provides that private_foundations that make transfers described in sec_507 are not subject_to the tax imposed under sec_507 sec_1_507-3 of the regulations provides that the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 of the regulations defines the term significant disposition of assets as the aggregate disposition to one or more private_foundations of or more of the transferor private foundation's assets for other than full and adequate_consideration sec_1_507-3 provides that a transfer described in sec_507 bi will not constitute a termination of the transferor’s private_foundation_status under sec_507 a sec_1_507-3 and of the regulations provide that a transfer of assets pursuant to sec_507 will result in the carryover of certain tax_attributes and characteristics of the transferor foundation to the transferee foundation sec_1_507-3 of the regulations provides that the provisions enumerated shall apply to the transferee foundation with respect to assets transferred to the same extent and in the same manner that they would have applied to the transferor foundation had the transfer described in sec_507 b not occurred sec_1_507-3 i of the regulations provide that in a sec_507 transfer if the transferee foundation is effectively controlled by the same person or persons which effectively controlled the transferor foundation such transferee shall be treated as if it were the transferor for purposes of chapter and sec_507 and sec_509 of the code however where proportionately is appropriate such a transferee foundation_private foundation shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets of the transferor immediately before the transfer example of sec_1_507-3 of the regulations provides at the last sentence that since r s and t the transferees are treated-as p the transferor rather than as recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements which must be exercised under sec_4945 and h with respect to transfer of assets to r s and t sec_53_4946-1 a of the regulations provides that for purposes of section -4- only the term disqualified_person shall not include any organization which is described in sec_501 - in revrul_78_387 1978_2_cb_270 the service addressed the application of excess qualifying distributions carryover to a transferee private_foundation which was treated as if the regulations the service held that the transferee foundation was permitted to take into account the excess qualifying distributions carryover for purposes of determining its distribution_requirements under sec_4942 of the code it were the transferor private_foundation pursuant to sec_1_507-3 al of the plan involves the aggregate transfer of one-half of x‘s investment_assets to another private_foundation making it a significant disposition as defined by sec_1 c of the regulations and a sec_507 transfer accordingly there is no termination of x’s private_foundation_status in that x has not made a voluntary termination under sec_507 of the code further the sec_507 transfer avoids termination treatment under the authority provided by sec_1_507-3 of the regulations accordingly since there is no termination under sec_507 of the code there is no termination_tax under sec_507 of the code a majority of the trustees of z and z’s executive director a will be individuals who served as trustees of x therefore z will be controlled by the same persons who effectively control x pursuant to sec_1_507-3 of the regulations z will succeed to proportionate share of the tax_attributes and characteristics of x also see a i accordingly z will succeed to one-half of the excess qualifying carryover distributions of x as weil as one-half of any other tax_attributes and characteristics z has been recognized as an organization exempt from tax under sec_501 c of the code the transfer of assets from x to z will be a transfer from one private_foundation to another private_foundation since sec_53_4946-1 a provides that a sec_501 organization is not a disqualified_person the transfer of assets from x to z will not involve a disqualified_person and will not be an act of self-dealing within the meaning of sec_4941 of the code since z is not treated as a newly created organization under sec_507 the transfer of assets to it by x will not be treated as a taxable_expenditure under sec_4945 by virtue of sec_1_507-3 a and a and in particular example of sec_1_507-3 a iii because z is treated as x rather than as the recipient of an expenditure_responsibility grant there are no expenditure_responsibility requirements which must be exercised with respect to the transfer of assets accordingly we rule as follows -- the transfer of assets from x to z as contemplated in the plan will not be a voluntary termination of x’s private_foundation_status a no termination_tax will be assessed under sec_507 of the code z will succeed to one-half of x's tax_attributes and characteristics under part i subchapter_f chapter of the code including one-half of any excess qualifying_distribution carryover of x as of date that the contemplated transaction will not be considered self-dealing under sec_4941 of the code that the contemplated transaction will not be a taxable_expenditure under sec_4945 of the code nor will x be required to exercise expenditure_responsibility over the assets transferred to z this ruling is directed only to the organization that requested it sec_6110 of the cade provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this ruling letter to your attorney sincerely lgnedh robert cries robert c harper jr manager exempt_organizations technical group
